DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, Species IA (claims 15-18 and 20-26) in the reply filed on 3/11/22 is acknowledged.  The traversal is on the ground(s) that Groups I and II (and Species 1A and 1B) are different embodiments of a single inventive concept and that there is no extra burden to examine the different invention groups.  This is not found persuasive because the claims have been restricted for lacking unity of invention, as the same or corresponding special technical feature does not make a contribution over the prior art.  A search burden is not a requirement when claims are restricted due to a lack of unity of invention.  However, there would be a search burden in examining both groups of inventions, as the invention of Group II, directed to the method, requires a BMG and the specifics of the operation, including preheating the mold to a temperature equal to or substantially equal to a glass transition temperature of the BMG, whereas the BMG does not form a part of the device, only describing the intended use of the device.  Note that where applicant elects claims directed to the apparatus, and all apparatus claims are subsequently found allowable, withdrawn method claims that include all the limitations of the allowable apparatus claims will be considered for rejoinder.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the melting crucible" in lines 8, 9, 12, 16 and 19-20.  There is insufficient antecedent basis for this limitation in the claim.  Note that in line 5, the claim requires “a cold sectorized crucible, or melting crucible.”  Thus, a “melting crucible” is not required, as the claim may require a cold sectorized crucible instead, rendering the limitations of “the melting crucible” recited later in the claims indefinite as it is unclear whether the melting crucible is required.  Is the inductor (in line 8) required to be surrounding the melting crucible when the prior art teaches a cold sectorized crucible instead of a melting crucible?  It is suggested to reword “a cold sectorized crucible, or melting crucible” such that the melting crucible is a cold sectorized crucible (e.g., --a cold sectorized melting crucible--, or --a melting crucible, wherein the melting crucible is a cold sectorized crucible--), or to reword each instance of “the melting crucible” to --the cold sectorized crucible or melting crucible.--

Claim 16 recites the limitation “the injection crucible is configured to move the sectorized piston vertically.”  The limitation is indefinite as it is unclear how “the injection crucible” causes the piston to move.  The injection crucible, as discussed on p.4 lines 4-7 of the specification, is a channel or crucible between the melting crucible and the molding cavity, and is not disclosed as including any actuating means to move the piston.  For examination purposes, the limitation is treated as --the sectorized piston is configured to move vertically within the injection crucible-- (see figures 1-2).

Claim 17 recites the limitation “the injection crucible comprises a rack-and-pinion system, an electric cylinder or a linear motor.”  The limitation is indefinite as it is unclear how “the injection crucible” comprises the claimed actuators, as the injection crucible is a channel or crucible between the melting crucible and the molding cavity.  For examination purposes, the limitation is treated as --the piston comprises a rack-and-pinion system, an electric cylinder or a linear motor--.

Claim 18 recites the limitation "the melting crucible" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  See above with respect to the claim requiring either “a cold sectorized crucible” or “melting crucible.”

Claim 21 recites the limitation "the melting crucible" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  See above with respect to the claim requiring either “a cold sectorized crucible” or “melting crucible.”

Claim 24 recites the limitation "the melting crucible" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  See above with respect to the claim requiring either “a cold sectorized crucible” or “melting crucible.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (US 5,579,825) in view of Noguchi et al (JP 61-119368 A, cited in IDS filed 4/20/20).
Regarding claim 15, Shibata et al teaches a device (abstract, die casting machine) to produce a part by molding a bulk metallic glass (intended use, see below) comprising:
a mold comprising two dies (figs 1, 21, 32 , dies 4, 5) delimiting a sealed molding cavity (figs 1, 21, 32, cavity 6);
a melting device to melt the BMG (intended use) comprising:
	a cold sectorized crucible or melting crucible (figs 1, 21, 32) arranged vertically (fig, 1, 21, 32) comprising hollow sectors (figs 1-4, note each conductor 9 is a hollow sector, similarly note figs 21-22 and 32) formed from an electrically conductive (conductor 9) and non-magnetic material (col 7 lines 15-19, conductors are preferably made of a non-magnetic material) electrically insulated from one another (figs 1-4, insulator 8, note that slits 21 also function to electrically insulate the conductors (fig 22));
	an inductor in a form of a coil (induction coil 7) surrounding the melting crucible (figs 1-2, 4, 21-22, 32) to heat a content in the melting crucible (functional limitation, col 9 lines 45-60);
a current generator (col 9 lines 60-65 discloses a current is applied to the coil, thereby suggesting a current generator, note col 11 lines 40-50 disclosing an induction heating device connected to the induction coil to electrify the coil (suggesting the induction heating device is the current generator), also note in the background on col 2 lines 50-60 that high frequency current is supplied from a power unit) to generate an alternating current of a frequency between 10 KHz and 200 KHz to power the inductor (intended use limitation, note that in example 1 the frequency of the current is 20 kHz, thus the current generator is capable of supplying alternating current at the claimed frequency); and
a sectorized piston (fig 32-34) comprising sectors (fig 32-34, see sectors) made of an electrically conductive and non-magnetic material (col 13 lines 1-10, conductive material (note that the conductive materials are non-magnetic as disclosed in col 8 lines 15-18)) electrically insulated from one another (slits 26 would electrically insulate the conductors), one end of the sectorized piston closing the melting crucible (fig 32), and the sectorized piston is configured to circulate currents, induced by an alternating magnetic field of the inductor powered by the alternating current of the current generator, in the hollow sectors of the sectorized piston to generate a force to repel the BMG located in the melting crucible from a surface of the sectorized piston (functional limitation, col 13 lines 30-50, due to current flow generated in the conductors by electromagnetic induction, electromagnetic force is generated to act as a repulsion force, can be kept in a floated state (small-contact with bottom, col 13 lines 9-15, fig 32)).
	Note that although Shibata et al is quiet to the conductors of the plunger being hollow, it would have been obvious to form the conductors of the plunger to be hollow, similar to the hollow conductors of the casting sleeve (melting crucible) discussed above, so as to provide cooling to the conductors to prevent the conductor from being deformed or oxidized and keeping machine accuracy (col 7 lines 35-40).
With regards to the use of the device for molding a bulk metallic glass (BMG), see MPEP 2114(I) and (II), where "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The recitation describing the use of the device for molding a bulk metallic glass does not impart additional structural limitations that would differentiate from the prior art.
Furthermore, the bulk metallic glass does not form a part of the device.  See MPEP 2115, where "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Shibata et al is quiet to an injection crucible to connect the content of the melting crucible with the sealed molding cavity to enable casting of the BMG.
	Noguchi et al teaches a die casting apparatus (fig 1-3), including oscillation coils installed in the injection sleeve and plunger tip end face (lines 58-66), so that molten metal does not come into direct contact with the injection sleeve and the plunger tip, so as to keep the molten metal at a high temperature and prevent formation of an initial solidified layer, resulting in a cast product having a high density and a uniform structure and excellent strength (lines 66-74).  Noguchi et al further teaches a gate portion 4a (fig 1) that includes a cylinder 16, oscillation coil 13, and magnetic shielding plate 17 (fig 1, lines 101-108).
	It would have been obvious to one of ordinary skill in the art to modify Shibata et al so as to include a gate portion including a cylinder and oscillation coils (construed as an injection crucible) as disclosed in Noguchi et al, so as to prevent heat being taken away from the molten metal by the lower mold (lines 162-168). 

	Regarding claim 16, the combination teaches wherein the injection crucible is configured to move the sectorized piston vertically (note 112(b) rejection, see combination, where the plunger of Noguchi et al moves through the gate portion 4a of the mold (fig 1)).

	Regarding claim 20, the combination teaches further comprising a coil surrounding the injection crucible and the coil being powered by the current generator (see combination, Noguchi et al teaches oscillation coil 13 and power supply device 20 (fig 1)).

	Regarding claim 24, the combination teaches the hollow sectors of the melting crucible and the sectorized piston are made of stainless steel (Shibata et al, note that the conductors may be electrically conductive and non-magnetic material as discussed above, note example where austenite stainless steel pipe were used as the conductor, embedded in the insulating ceramic (col 9 lines 50-65), would have been obvious to use the same material for the conductors of the plunger).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al as modified by Noguchi et al as applied to claim 16 above, and further in view of Nakata et al (US 2017/0326630).
	Regarding claim 17, the combination discloses the piston (Shibata et al, plunger), but is quiet to the piston comprising a rack-and-pinion system, an electric cylinder or a linear motor.
	Nakata et al teaches a die casting machine (abstract) including a plunger (41) capable of sliding in a sleeve (39) (fig 6-6C, paragraph [0047]).  An injection driving part (43) is for example a hydraulic pressure type (paragraph [0050], fig 8A-8B), but may also be a liquid pressure type or electric type (paragraph [0221] and [0231]), such as including a linear motor (paragraph [0231]), or a rack and pinion mechanism (paragraph [0231]).
As the combination is quiet to what drives the plunger tip, it would have been obvious to one of ordinary skill to use the known injection driving parts as disclosed in Nakata et al, such as a linear motor or rack and pinion mechanism, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).  The predictable result of including the known injection driving parts is for driving the plunger of the die casting machine, and that Nakata et al’s invention provides the advantage that the injection pressure can be controlled (paragraph [0008-0009]).

Claim(s) 18, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al as modified by Noguchi et al as applied to claims 15-16 above, and further in view of Prest et al (US 2015/0298207).
	Regarding claim 18, the combination is quiet to the melting crucible being positioned above the molding cavity and the sectorized piston moves downward.
	Prest et al teaches of injection molding and maintaining meltable material within a melt zone (paragraph [0002]) through use of induction sources in the melt zone (abstract), where the vessel can be positioned along a horizontal axis (abstract).  Prest et al further discloses an embodiment where the melting crucible can positioned above the molding cavity (fig 8) and that the plunger moves downward (fig 8, plunger 14, paragraph [0115]), as an alternative to the horizontal system (paragraph [0115]).
	It would have been obvious to one of ordinary skill in the art to modify the combination of Shibata et al and Noguchi et al such that the melting crucible is positioned above the molding cavity and the plunger moves downward, as Prest et al shows the vertical arrangement with the melting crucible above the mold cavity is known and would have been an obvious alternative to other arrangements.

	Regarding claim 21, the combination of Shibata et al as modified by Noguchi is quiet to an injection coil and an electrical power supply to supply to the injection coil, the injection coil being configured to produce an electromagnetic force to inject a molten material contained in the melting crucible into the molding cavity by the injection crucible.
	Prest et al teaches of injection molding and maintaining meltable material within a melt zone (paragraph [0002]) through use of induction sources in the melt zone (abstract).  A first induction source is used to melt the material received in the vessel, and that second induction source is used to contain the material within the vessel (abstract).  The coils can be arranged such that they intertwine in an alternate fashion or that they are arranged in sets in a series (abstract), and can sequentially receive power such that the material is moved through the ejection path after melting and into the mold (abstract).  The induction sources may be individually or collectively powered by the same or separate power sources (paragraph [0088]).
	It would have been obvious to one of ordinary skill in the art to include the teachings of Prest et al, further including an additional induction coil, intertwined or in-series with a first induction coil, so as to contain the material in a melting form within the vessel during moving and to move the material through the ejection path after melting, so as to provide uniform heating of the meltable material and improve the overall quality of the final part (Prest, paragraph [0071-0072]).

	Regarding claim 23, the combination teaches wherein the injection coil comprises a coil imbricated in a melting coil surrounding the melting crucible (Prest, fig 5, paragraph [0089], both of first induction source and second induction source comprise coils that are positioned in an alternating/intertwined fashion), the melting coil being powered by the alternating current of the current generator (Prest, paragraph [0088], each induction source may be powered by the same or separate power sources), and the injection coil being powered by another alternating current out of phase with respect to the alternating current powering the melting coil so as to generating a sliding field (paragraph [0090], phase shift of the coils can be tuned based on the sources being used).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al as modified by Noguchi et al and Prest et al as applied to claim 21 above, and further in view of Niraki et al (US 2017/0095855).
	Regarding claim 22, the combination is quiet to the injection coil is a flat coil powered by a capacitor discharge.
	Niraki et al teaches of hydraulic forming of metal and non-metal sheets using electromagnetic fields (paragraph [0002]).  Electromagnetic forming includes placing a metal sheet on a flat coil and placing the die on the metal sheet, such that an electrical current stored in high capacity capacitors is discharged in the flat coil to produce an electromagnetic field, producing a repelling force to push the metal sheet towards the die to take the shape of the die (paragraph [0025]).  Niraki et al teaches of arranging a piston (12) over a plate (13) over the flat coil (18) such that when energy stored in the capacitors is discharged by the flat coil, a force is transferred to the piston (12) so as to force sheet 7 towards the die (3) and take its shape (paragraph [0052]).
	As the combination is quiet to what drives the plunger tip, it would have been obvious to one of ordinary skill in the art to modify the combination so as to include the use of a flat coil powered by a capacitor discharge, as the actuating device for driving the plunger of the combination so as to inject the molten metal into the die.

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al as modified by Noguchi et al as applied to claim 15 above, and further in view of Guichard et al (US 9,248,598, cited in IDS filed 4/20/20).
Regarding claim 25, the combination is quiet to the mold comprises a mold induction circuit to heat the molding cavity.
	Guichard et al teaches an induction heating and quick cooling device for a mold, designed for injection molding plastic or metal in the liquid or pasty state (col 1 lines 10-20).  The mold comprises a heating device comprising inductors 132 extending in cavities 131, and a cooling device 140 (fig 1, col 3 lines 30-52).  In one embodiment, the cooling device is made up of the flow of heat-transfer fluid in the cavities 131 receiving the inductors (fig 4, col 4 lines 5-20).
	It would have been obvious to one of ordinary skill in the art to include the induction heating and cooling of Guichard et al to the combination, so as to provide temperature control of the mold, so as to control the solidification process, with Guichard et al’s arrangement preventing distortion of the shape of the mold (col 1 lines 40-67).

Regarding claim 26, the combination teaches wherein the mold induction circuit is configured to cool the molding cavity (note combination, where Guichard et al further teaches of a cooling device (140), which can be made up of a flow of heat-transfer fluid in cavities 131 which receive the inductors (fig 4, col 4 lines 5-20)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735